FILED
                            NOT FOR PUBLICATION                               FEB 22 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10251

              Plaintiff - Appellee,               D.C. No. 2:10-cr-01715-FJM-1

  v.
                                                  MEMORANDUM *
PEDRO CHIHUAHUA-RODRIGUEZ,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                           Submitted February 21, 2012 **


Before: FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Pedro Chihuahua-Rodriguez appeals his conviction by guilty plea and

sentence for illegal reentry after deportation in violation of 8 U.S.C. § 1326(a),

with a sentencing enhancement pursuant to 8 U.S.C. § 1326(b)(2).


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Pursuant to Anders v. California, 386 U.S. 738 (1967), Chihuahua-

Rodriguez’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided

Chihuahua-Rodriguez the opportunity to file a pro se supplemental brief. No pro

se supplemental brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is granted.

      AFFIRMED.




                                           2                                    11-10251